On Rehearing.
Per Curiam.
A reargument was ordered. After a reconsideration of the evidence in the light of the reargument the court adheres to the conclusion originally announced.
It stands admitted in this case that the land was not listed by anyone having authority to bind the seller to sell at a fixed price, and that all parties were dealing in regard to it with knowledge that the land would have to be sold through the probate court. It was understood, however, that the administratrix was willing to sell at $25 per acre if more could not be obtained.
If the action be regarded as one for a commission for obtaining the land for the defendants at a given price, it would seem clear that it ■cannot be maintained; for the plaintiffs did not obtain the land for the defendants at the price indicated. One- of them testified:
“We got him (Awes) the bargain and he took it according to the terms that we offered it to him; we brought the purchaser—we brought together the owner of the land and Mr. Awes’ company as buyer, and by that we had earned a commission.”
The evidence clearly shows that the defendant was unable to and •did not buy on the terms ■ on which the plaintiffs say they had the land listed so that they did not earn a commission by obtaining the land for the purchaser at the price stated.
Taking the view of the case which is most favorable to- the plaintiffs, that the contract was one whereby the defendants agreed to pay to the plaintiffs $1 an acre for such land as they, the defendants, might take from the plaintiffs’ lists, vre are of the opinion that the evidence is equally insufficient to sustain a recovery in this action. There were two witnesses who testified for the plaintiffs and both of them, as will *139be seen from tbe evidence quoted below, have defined listing as including the price at which the land could he purchased. The following testimony of the plaintiffs’ witnesses makes this element of the contract clear, and it seems to us to be equally clear that in the subsequent dealings respecting the Mooers’s land both parties ignored the list price. In fact, it seems to us that they did not treat this transaction as falling within the terms of their service or commission arrangement at all.
The terms of the contract appear in the testimony given by two of the plaintiffs. Mr. Serumgard testified:
“Mr. Awes met us in the office and the question came up as to some sort of a working arrangement. Mr. Awes had maintained an office there the year before and had kept a man. Now, he said to us: ‘Boys, we can just as well work this together the coming season; I won’t keep a man if you fellows will list up land for me and get me bargains. I will alloio you—I will pay you $1 an acre for all the land I take off' your list/ At first I demurred to this, but Mr. Lonnevik told him that would be agreeable to him, and I finally told Mr. Awes the same thing; that he could go ahead and do that. Then he wanted to know if we had any land listed, and I had already told him at a previous conversation about a tract of land that we had listed known as the Mooers’s land . . . and owned by the estate of George Mooers; Mrs. Mooers being the administrator. We told him that we had that and that it was a snap, and that it was listed to us at $25 per acre; and we looked this over. Mr. Lonnevik and Mr. Awes went into the other office and looked it over.
“Q. What do yon mean by looked it over ?
“A. The listing of the land, description of the land, and the memorandum of the improvements and quality of the land, and the buildings, fences, and so on. We had a memorandum of those things.”
On cross-examination he testified that by having the land listed he meant as follows:
“Q. Mr. Serumgard, what do you mean by having the land listed?
“A. I mean that we would arrange with the owner to have the land for sale at a fixed price, and that is what I mean by having it listed.”
“Q. You didn’t have any agreement either with Mrs. Mooers that *140if you could get her $25 an acre for the land that you could have anything more than that you obtained for it?
“A, No, sir.
“Q. That conversation between Mrs. Mooers and Mr. Hage was that Mr. Hage asked her if her land was for sale, and she said she would be glad to sell it if she could get $25 an acre ?
“A". Yes, sir; that we could have it for sale at that figure, she would take that for it.”
Upon redirect examination Mr. Serumgard testified that he had another interview with Mr. Awes some time during the month of April; that Mr. Awes came into his office when he was alone and “wanted to hnow about whether we had any snaps, and I told him that the biggest snap we had on our list is the Mooers land, and he told me that as soon as Tom got back they would go out and look at it.”
Mr. Lonnevik also testified to the agreement as follows:
“Well, Mr. Awes made us a proposition to-
“Q. Tell what he said ?
“A. To list land for him. He said: ‘Heretofore I had had a man here, but if you gentlemen will work together with me it will not be necessary for me to keep a man here. You can list up land for me and I will pay you $1 an acre; any land that you cannot sell, or that I can find buyers for, any lands that I can use, I am willing to pay you $1 an acre.
“Q. Yes, and then what?
“A. Well, we made that agreement with him.”
He also testified to the fact of Mr. Awes going out to see the land and to a conversation taking place there as follows:
“Q. What, if anything, did he say while you were doing this ?
“A. Well, he thought it was a snap, $25 an acre. . . .
“Q. And, now, then, did this memorandum listing that you talk about state the minimum price that Mrs. Mooers would take for her land or any price ?
“A. I don’t remember whether it did or not.
“Q. You know what it was listed to us at, do you?
“A. Yes.
“Q. What was it?
“A. Twenty-jive dollars an acre.”
*141On cross-examination ho testified that they had no listing that would bind Mrs. Mooers unless they sold it first; that “it was listed with the right to sell if we could get $25 an acre for her.”
It appears that Mr. Serumgard, one of the plaintiffs in this action, acted as attorney for Mrs. Mooers in securing the license to sell and that he had an understanding with Mrs. Mooers that the land would be sold at not less than $25 per acre. She was to get more if the land ■went higher. In order not to disappoint her, he personally put in a bid for $17,666.15, which was $25.92 per acre. The defendant on the same day put in a bid of $26.06 per acre and the land was sold to it. From these circumstances it will readily be seen that if the defendant had put in a bid for the land at $25 per acre (at which the plaintiffs claim it was listed with them) it (the defendant corporation) would not have become the purchaser. The defendant bid at a competitive sale and not in reliance upon any listing at a price fixed by the seller, either to the plaintiffs or to anybody else, and the plaintiffs were the competing bidders at the sale.
As a further evidence that the plaintiffs and defendant had abandoned the listing, so far as the sale through the probate court is concerned, and that they did not intend their contract to be applicable thereto, the plaintiff who bid in the land testified that he was doing it so the land could he sold, and that “Mr. Awes could have had it from us at the price if it was sold to us.”
This would have involved a change in the list price. In other words, if the Awes .Company had not bid at the probate sale at all and the bid of Mr. Serumgard, at $25.92, had been accepted, Awes could have had the land at $25.92 or 92 cents per acre above the previous list price. To have consummated the deal, however, the Awes Company, according to the plaintiffs’ theory in this law suit, would have had to add $1 an acre for commission to the plaintiffs, making the land cost it $26.92 per acre, instead of $26, including commission if taken under the so-called service contract. We are of the opinion that the contract as proved by the plaintiffs cannot be reasonably construed to embrace an obligation on the part of the defendant to pay a commission o.n a land purchase that it might make at a probate sale where it would bid in competition with the plaintiffs. It follows that the judgment must be reversed and the case dismissed. It is so ordered.
*142Bjrdzeli, Grace, and Robinson, JJ., concur.